        Case 2:19-cv-00006-BMM Document 73 Filed 08/28/20 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                 BUTTE DIVISION



  BAR K RANCH, LLC; MICHAEL                            CV-19-06-BU-BMM
  WALSH; FRED WALSH, and
  EILEEN WHITE,
                   Plaintiffs,


                                                               ORDER
        vs.


  UNITED STATES OF AMERICA,
  STATE OF MONTANA, et al.,
                   Defendants.



      Plaintiffs Bar K Ranch, LLC, Michael Walsh, Fred Walsh, and Eileen White

(collectively “Plaintiffs”) filed an amended complaint (Doc. 23) for declaratory,

injunctive, and equitable relief, seeking clarification on the public and private

rights-of-way over roads in Madison County, Montana. Defendant Madison

County Commission filed a Motion to Dismiss (pursuant to Fed.R.Civ.P. 12(b)(1)

and (6)) Plaintiffs’ claim for injunctive relief (Count IV), arguing that the Plaintiffs

present a nonjusticiable political question or, alternatively, that Count IV does not




                                           1
        Case 2:19-cv-00006-BMM Document 73 Filed 08/28/20 Page 2 of 3



state a claim for which relief can be granted. (Doc. 60). This Court held a hearing

on the Motion to Dismiss (Doc. 60) on August 24, 2020.

       Defendant’s Motion to Dismiss (Doc. 60) raises two distinct questions.

First, Defendants argue that Count IV requires this Court to adjudicate a political

question regarding the levels of road maintenance that the Commission must

perform under Montana law given that Montana law affords the Commission a

certain (albeit disputed) level of discretion in such maintenance. See e.g., M.C.A.

§ 7-14-2201 and -2133. Defendants separately contend that Count IV fails to state

a claim for which relief can be granted because the Second Amended Complaint

fails to allege any deficiencies in road maintenance (e.g., obstructions) that the

Commission has an affirmative duty, rather than just the power, to alleviate. (Doc.

60 at 9).

       These questions prove premature. This Court cannot determine what

injunctive relief sought in Count IV, if any, would be necessary to effectuate any

declaratory judgment until after the Court were to make a determination regarding

the declaratory relief sought in Counts I, II, III, and V. See Land v. Dollar, 330

U.S. 731, 739 (1947); Valentin v. Hospital Bella Vista, 254 F.3d 358, 363-65 (1st

Cir. 2001). In the meantime, Madison County conceded at oral argument that it

qualifies as a necessary party pursuant to Fed.R.Civ.P. Rule 19 in the consistent

determination of the declaratory judgments sought in Counts I, II, III, and V. Until
                                          2
        Case 2:19-cv-00006-BMM Document 73 Filed 08/28/20 Page 3 of 3



the Court makes any such determinations, deciding whether it has the power to

enjoin a state entity for a violation of state law proves premature.

      Accordingly, it is ORDERED that Defendant’s Motion to Dismiss

(Doc. 60) is DENIED as premature.



      DATED this 27 day of August, 2020.




                                          3
